Case 1:20-cv-03375-DDD-KLM Document 1 Filed 11/13/20 USDC Colorado Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No.: 2020CV30697

  CINDYLOU A. BUSTAMANTE,

         Plaintiff,

  v.

  DILLON COMPANIES, LLC d/b/a KING SOOPERS

         Defendant.

                            DEFENDANT’S NOTICE OF REMOVAL


  TO:    PLAINTIFF AND HER ATTORNEYS OF RECORD

         PLEASE TAKE NOTICE that Defendant Dillon Companies, LLC d/b/a King Soopers,

  by and through its counsel, Katie B. Johnson and Sara N. Randel, of Sutton | Booker | P.C., and

  pursuant to 28 U.S.C. §§ 1332, 1441, 1446, Fed. R. Civ. P. 81(c), and D.C.Colo.LCivR 81.1,

  hereby submits this Notice of Removal as follows:

                         INTRODUCTION AND BASIS FOR REMOVAL

         1.      Dillon Companies, LLC d/b/a King Soopers (“King Soopers”) is the Defendant in

  the above titled action, originally filed in the District Court, Boulder County, Colorado, Case No.

  2020CV30697.        On or about August 24, 2020, Plaintiff, Cindylou A. Bustamante (“Ms.

  Bustamante”) filed her Complaint and Jury Demand in Boulder County District Court, Colorado.

  The Complaint seeks recovery of damages as to Dillon Companies under C.R.S. § 13-21-115.

  See generally Plaintiff’s Complaint and Jury Demand, Exhibit A.
Case 1:20-cv-03375-DDD-KLM Document 1 Filed 11/13/20 USDC Colorado Page 2 of 5




         2.      Any civil action brought in a state court of which the district courts of the United

  States have original jurisdiction may be removed by the defendant to the district court of the

  United States for the district and division embracing the place where such action is pending. 28

  U.S.C. § 1441(a). The district courts of the United States have original jurisdiction of all actions

  between the citizens of different states when the amount in controversy exceeds $75,000. 28

  U.S.C. § 1332(a)(1).

         3.      The present action is between citizens of different states. Ms. Bustamante is a

  citizen of the State of Colorado. In addition to Ms. Bustamante’s representation in her Complaint

  that she currently resides in Colorado, defense counsel has reviewed background information

  regarding Ms. Bustamante identifying that she has a Colorado driver’s license, and is registered

  to vote in Colorado. See Exhibit A at page 6. Dillon Companies, LLC, is a wholly owned

  subsidiary of The Kroger Co., which is its sole member. The Kroger Co. is incorporated in and

  has a principle place of business in the state of Ohio. For the purposes of diversity, Dillon

  Companies, LLC, has the citizenship of The Kroger Co., and is therefore a citizen of Ohio. See

  United States Advisor, LLC v. Berkshire Prop. Advisors, LLC, 2009 U.S. Dist. LEXIS 64026

  (D.Colo. July 10, 2009). See Documents on File with Colorado Secretary of State, Exhibit B;

  see also Exhibit A at ¶¶3-5.

         4.      The amount in controversy exceeds $75,000. See Exhibit C, Plaintiff’s District

  Court Civil Cover Sheet (showing she seeks more than $100,000 in damages); see also Paros

  Properties, LLC v. Colorado Cas. Ins. Co., 835 F.3d 1264, 1272 (10th Cir. 2016) (“There is no

  ambiguity in the [Civil Case] cover sheet.”). Plaintiff’s Complaint alleges she has incurred

  multiple injuries, damages and losses, including but not limited to, permanent physical


                                                   2
Case 1:20-cv-03375-DDD-KLM Document 1 Filed 11/13/20 USDC Colorado Page 3 of 5




  impairment and disfigurement, past and future economic and non-economic damages, and

  physical injuries that may require surgery to repair. See Exhibit A at ¶¶27-29. Accordingly, the

  amount in controversy exceeds $75,000.

         5.      Therefore, as the diversity of citizenship and amount in controversy requirements

  have been met, this Court has original jurisdiction of this matter. Accordingly, Plaintiff’s action

  is properly removable to this Court pursuant to 28 U.S.C. § 1441(a).

         6.      This Notice of Removal is timely under 28 U.S.C. §1446(b). Dillon Companies

  has thirty (30) days from the date it was served with Plaintiff’s Complaint to file its Notice of

  Removal. Dillon Companies was served with Plaintiff’s Complaint and Jury Demand in this

  matter on October 16, 2020.     See Exhibit D. Thus, Dillon Companies’ Notice of Removal is

  due November 15, 2020.

                  COMPLIANCE WITH PROCEDURAL REQUIREMENTS

         7.      Dillon Companies has complied with the procedural requirements of 28 U.S.C. §

  1446(a), Fed. R. Civ. P. 81(c) and D.C.Colo.LCivR 81.1.

         8.      Undersigned counsel will promptly file a Notice of Intent to Remove with the

  District Court for the County of Boulder. See Exhibit E. A copy of this Notice of Removal will

  be promptly filed with the Clerk of Court for Boulder County in Civil Action No. 2020CV30697

  and provided to Plaintiff’s counsel.

         9.      A copy of all process, pleadings, and orders that were served by the parties are

  attached. In addition to those mentioned above, the Summons to Dillon Companies is attached

  as Exhibit F. The register of actions is attached as Exhibit G. No trial, hearings, or other




                                                  3
Case 1:20-cv-03375-DDD-KLM Document 1 Filed 11/13/20 USDC Colorado Page 4 of 5




  proceedings are currently scheduled in the District Court for the County of Boulder. The process,

  pleadings, and orders are captioned as follows:

         Exhibit C      District Court Civil (CV) Case Cover Sheet for Initial Pleading of

  Complaint, Counterclaim, Cross-Claim or Third Party Complaint;

         Exhibit A      Complaint and Jury Demand;

         Exhibit D      Return of Service regarding Dillon Companies d/b/a King Soopers;

         Exhibit F      Summons to Dillon Companies, LLC;

         Exhibit H      Dillon Companies’ Unopposed Motion for Extension of Time to Respond

  to Plaintiff’s Complaint w/ Proposed Order;

         Exhibit I      Order Granting Defendant’s Unopposed Motion for Extension of Time to

  Respond to Plaintiff’s Complaint.

         WHEREFORE, pursuant to this Notice of Removal and 28 U.S.C. § 1441, Defendant,

  Dillon Companies, LLC d/b/a King Soopers respectfully requests that this case be removed from

  the District Court for the County of Boulder, that this Court take jurisdiction of and enter such

  further orders as may be necessary and proper for the continuation of this action, and that the

  Defendant be afforded such further relief as this Court deems just and appropriate.

         Respectfully submitted this 13th day of November, 2020.

                                                /s/ Katie B. Johnson
                                                Katie B. Johnson
                                                Sara N. Randel
                                                Sutton | Booker | P.C.
                                                4949 S. Syracuse, Suite 500
                                                Denver, Colorado 80237
                                                Telephone: 303-730-6204
                                                Facsimile: 303-730-6208
                                                E-Mail: kjohnson@suttonbooker.com;
                                                srandel@suttonbooker.com

                                                    4
Case 1:20-cv-03375-DDD-KLM Document 1 Filed 11/13/20 USDC Colorado Page 5 of 5




                                              Attorneys for Defendant,
                                              Dillon Companies, LLC D/b/a King Soopers

                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 13th day of November, 2020, I electronically filed a true and

  correct copy of the above and foregoing Defendant’s Notice of Removal with the Clerk of Court

  using the CM/ECF system which will send notification of such filing to the following:


         Sean M. Dormer
         K.C. Harpring
         Dormer Harpring, LLC
         3457 Ringsby Court, Unit 110
         Denver CO 80216

                                       /s/ Kayla Elizabeth O'Grady
                                       A duly signed original is on file at
                                       Sutton | Booker | P.C.




                                                  5
